Citation Nr: 0710819	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema (pulmonary disorder), 
to include as a result of exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis C?


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision denied the claim to reopen 
the issue of entitlement to service connection for hepatitis 
C, as well as a claim of entitlement to service connection 
for COPD and emphysema.

The Board remanded the veteran's appeal for additional 
evidentiary development in May 2004.

The Board's May 2004 remand noted that the veteran had raised 
the issue of entitlement to service connection for congestive 
heart failure. That issue was not developed or certified for 
appellate review. Accordingly, it was referred to the RO for 
appropriate action.  Unfortunately, the RO has since then 
failed to develop the issue as requested.  It is, therefore, 
once again referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  A pulmonary disorder was not demonstrated during the 
veteran's active military service or until decades 
thereafter, and is not shown to have been related to service.

2.  In-service cigarette smoking cannot provide a basis on 
which to grant service connection for the veteran's pulmonary 
disability.

3.  In a May 1999 rating decision, entitlement to service 
connection for hepatitis C was denied, and the veteran did 
not appeal.

4.  Evidence received since the May 1999 RO denial is not so 
significant that it must be considered to fairly adjudicate 
the merits of the claim of entitlement to service connection 
for hepatitis C.
 
 
CONCLUSIONS OF LAW

1.  A pulmonary disorder was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 
3.300, 3.303 (2006).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for hepatitis C is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 was to provide claimants a meaningful opportunity to 
participate in the adjudication of claims, in a claim to 
reopen either the rating decision at issue or the subsequent 
statement of the case (SOC) should refer to the prior final 
rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) held in Kent that in such a case it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.  Id.

In the May 1999 rating decision, the veteran was notified 
that his hepatitis C claim had been denied because the 
evidence failed to show that this disability was related to 
military service.  The veteran was provided notice of this 
finding in June 1999 correspondence. 

The record documents the fact that the veteran has received 
appropriate notice for both claims on appeal, to include new 
and material evidence notice during the pendency of his claim 
to reopen.  The amalgamation of pertinent evidence includes 
VA correspondence from January and August 2002, and May 2004, 
as well, as to 38 C.F.R. § 3.300 notice, the April 2003 SOC.  
These records together show, inter alia, that VA notified the 
veteran of the need to submit new and material evidence, and 
gave pertinent notice describing what evidence was necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Subsequently, the veteran had an 
opportunity to respond.  Both claims were readjudicated in 
the January 2006 supplemental statement of the case (SSOC).  
As to hepatitis C, the RO considered the bases for the May 
1999 denial and gave the veteran the functional equivalent of 
specifically tailored notice addressing that decision.  
Accordingly, further development along these lines is not 
required.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board acknowledges that complete notice did not occur prior 
to the rating decision at issue.  Outweighing this 
deficiency, as to the claim for hepatitis C, is the fact that 
prior to the rating decision at issue the veteran received 
substantive notice of the appropriate standard for the 
applicable new and material regulation in January 2002 
correspondence, followed by an individually tailored request 
for evidence in May 2004.  Thereafter he had an ample 
opportunity to participate in the adjudication of his claim.  
As to the claim for COPD and emphysema, the Board finds that 
any defect with respect to the timing of the notice required 
was harmless error.  Although notice was not completely 
provided to the appellant until after the initial 
adjudication, he was not prejudiced.  Correspondence from 
January and August 2002, and May 2004, as well as the April 
2003 SOC, together shows that VA complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding its duty to notify as to the 
COPD/emphysema claim.  The veteran was thereafter afforded 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Both claims, as 
noted above, were thereafter readjudicated in January 2006.  

Hence, the actions taken by VA cured any error in the timing 
of notice.  The Board reiterates that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (Mayfield III).

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  

Further, written notice provided in January and August 2002, 
and in May 2004, otherwise fulfills the provisions of 38 
U.S.C.A. § 5103(a) to include any failure to provide notice 
of the type of evidence necessary to establish disability 
ratings or effective dates for the disabilities on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal is harmless because the 
evidence preponderates against appellant's claims, and any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  Simply put, there 
is no evidence of any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, VA and non-VA treatment records have 
been procured, and there is no pertinent evidence which is 
not currently part of the claims file.  

The Board recognizes that the veteran was not provided a VA 
examination as to his pulmonary disorder claim.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant subsection of 
the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., 345 
F.3d at 1356.  

In the instant appeal the veteran himself contends that his 
COPD and emphysema were incurred proximately due to his in-
service cigarette smoking.  The Board notes that the 
veteran's representative, in a January 2007 informal brief, 
characterized the pulmonary disorder as related to Agent 
Orange exposure in Vietnam; the Board will therefore 
adjudicate the COPD/emphysema claim on that basis, even 
though it has never been argued by the veteran himself.  As 
will be more fully explained below, there is no evidence of a 
pulmonary disorder in service, and there is no evidence of 
COPD or emphysema for at least 15 years following his 
separation from service.  For these reasons the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed inservice injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history); Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)  

Hence, VA has fulfilled its duty to assist the veteran in the 
prosecution of his claims.  Therefore, the Board finds that 
VA has fulfilled its statutory duty to assist the veteran.

Pulmonary Disorder Claim

The veteran claims entitlement to service connection for a 
pulmonary disorder on account of it being attributable to his 
cigarette smoking, which began while in service.  His 
representative has raised the claim that the veteran's 
pulmonary disorder is the result of exposure to herbicides 
while serving in the Republic of Vietnam.  The RO denied the 
pulmonary disorder claim because the evidence of record fails 
to demonstrate that this disorder began during military 
service or was caused by some event, injury, or experience in 
service.  The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic condition during service, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied.  The list of diseases does not 
include COPD or emphysema.  38 C.F.R. § 3.309(e) (2006).

The appellant is not precluded, however, from proving that 
his COPD or emphysema resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  Combee.

Service medical records are negative for any evidence of COPD 
or emphysema, there is no contention that he was treated for 
any such conditions in service, and there is no post-service 
medical evidence of COPD or emphysema until more than 15 
years after service.  None of the clinical treatment records 
on file suggests any relationship between the veteran's COPD 
or emphysema and his period of service.  There is no medical 
evidence suggesting that either of those conditions are 
etiologically related to service.  Although the appellant's 
representative contends that the COPD and emphysema are 
related to service (and particularly to exposure to 
herbicides), the record contains no probative medical or 
scientific evidence to support this contention.  Further, 
there is no indication that the representative who advanced 
this contention in a January 2007 informal brief is qualified 
through education, training or experience to offer medical 
opinions. The representative's statements as to medical 
causation therefore do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1).

As noted above, the Secretary of VA has determined, based on 
a National Academy of Science report issued in January 2003, 
that there is no positive association between exposure to 
herbicides and COPD or emphysema, or any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630- 41 (May 20, 2003).  Accordingly, there is no 
competent medical evidence linking either COPD or emphysema 
to herbicide exposure in service.  Therefore, presumptive 
service connection is not warranted for either the veteran's 
COPD or emphysema under 38 U.S.C.A. § 1116, or under 38 
C.F.R. § 3.309(e).  

As to the veteran's contention that his pulmonary disorder is 
attributable to his in-service cigarette smoking, the 
Internal Revenue Service Restructuring and Reform Act, at 38 
U.S.C.A. § 1103, is the applicable provision of law.  The 
statute prohibits service connection for disability or death 
as a result of disease or injury attributable to the use of 
tobacco products during a veteran's active service.  By its 
terms, 38 U.S.C.A. § 1103 is applicable only to claims filed 
after June 9, 1998.  See 38 C.F.R. § 3.300.  In this case, 
the veteran filed his claim in May 2001.  Service connection 
on the basis of tobacco use in service is therefore 
precluded.

In this case, there is no competent nexus evidence that 
attributes a pulmonary disorder to service on a basis other 
than cigarette smoking.  Moreover, the evidence, when viewed 
as a whole, indicates that the veteran's COPD and emphysema 
did not originate in service, but rather originated many 
years after service, and bear no etiological relationship to 
service.  

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against the claim for 
entitlement to service connection for a pulmonary disorder, 
and that there is no doubt to be resolved.  38 U.S.C.A. § 
5107.  

The claim is denied.

Claim to Reopen for Hepatitis C

The veteran contends that his hepatitis C is due to military 
service.  In a May 1999 RO decision, service connection was 
denied for hepatitis C.  The Board agrees with the RO's March 
2003 rating decision that new and material evidence has not 
been presented or secured for the claim.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

For the purpose of this claim, "new and material" evidence 
is evidence which has not been previously submitted, which is 
not cumulative or redundant, and which, by itself or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's May 1999 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in May 1999 consisted of service medical 
records, as well as post-service private treatment records 
and a March 1999 VA examination report.    The veteran's 
service medical records were devoid of complaints, treatment, 
findings, or diagnoses related to hepatitis C.  Pertinent 
evidence of record following discharge from active duty in 
September 1967 only commences in August 1998, with a report 
from Dilip K. Moonka, M.D., stating that the veteran has risk 
factors for hepatitis C.  Other evidence of record at the 
time of the final decision in May 1999 includes a March 1999 
VA examination report with a definitive diagnosis of 
hepatitis C.  The March 1999 VA examiner opined that multiple 
risk factors, including high-risk sexual behavior, a blood 
transfusion, body piercing, and tattooing, rendered 
impossible a determination of the disease's etiology.  

Evidence received since the May 1999 RO denial consists of 
documentation of the fact that the veteran currently suffers 
from hepatitis C.  This evidence essentially duplicates the 
evidence of a history of such problems dating back to 1998 
that was of record at the time of the previous denial.  Most 
significantly, however, the record is devoid of evidence of a 
nexus, or link, between military service and the claimed 
condition.

The Board finds the newly acquired evidence supplied to the 
RO in furtherance of the claim to reopen to still reveal no 
competent evidence of hepatitis C which is related to 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there). 
 Accordingly, the newly received evidence proves nothing that 
was not previously shown, i.e., the veteran has hepatitis C 
he believes is service-connected without a medical opinion 
that any hepatitis C was incurred during military service. 
 This is not new evidence within the context of 38 C.F.R. 
§ 3.156 (2001).  

The claim is denied.
 
In reaching this decision the Board considered the veteran's 
assertion that he has Hepatitis C because he received 
multiple inoculations by healthcare workers who used a jet 
inoculation gun.  Other than the appellant's own assertion 
there is no competent evidence addressing the particulars of 
his individual case which raise a reasonable possibility that 
such an air gun was the mode of transmission.  In this latter 
respect, although the veteran submitted at least one medical 
article pertaining to inoculation guns and Hepatitis C this 
generic evidence is not sufficient to reopen his appeal.  
Sacks v. West, 11 Vet. App. 314 (1998).

Finally, since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for a pulmonary disorder, 
to include as a result of herbicides, is denied.

The application to reopen a claim of entitlement to service 
connection for hepatitis C  is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


